RESOLUCIÓN
Vista la Moción informativa presentada por el Colegio de Abogados de Puerto Rico el 30 de octubre de 1996, en cumplimiento de nuestra Resolución de 27 de septiembre, y la comparecencia ulterior del Ledo. Luis M. Chaves Ghi-gliotty, el Tribunal declara con lugar su petición de readmi-sión y le autoriza a ejercer la profesión de abogado en el Estado Libre Asociado de Puerto Rico.
Esta autorización excluye su readmisión al ejercicio de la notaría.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo.
(Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo